Exhibit 10.6

NON-STATUTORY STOCK OPTION GRANT LETTER

FOR EMPLOYEES

DELCATH SYSTEMS, INC.

2009 STOCK INCENTIVE PLAN

Date

Name

Address

CSZ

Dear Name:

This Non-Statutory Stock Option Grant Letter (“Grant Letter”) sets forth the
terms and conditions of the stock option granted to you by Delcath Systems, Inc.
(the “Company”) on [Insert Grant Date] (the “Grant Date”), in accordance with
the provisions of its 2009 Stock Incentive Plan (the “Plan”). You have been
granted an option (the “Option”) to purchase [# of shares subject to the option]
shares of the Company’s Common Stock (“Common Stock”). The Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

You acknowledge receipt of a copy of the Plan and agree that the Option is
subject to all of the terms and conditions set forth in the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between this Grant Letter and the Plan, the Plan shall control. The
Option and the Plan are subject to adjustments, changes, and amendments as
provided in the Plan. Any terms used in this Grant Letter and not defined herein
have the meanings set forth in the Plan. The Plan shall be administered by the
“Committee”, which, with respect to an employee grantee, shall mean the
Compensation and Stock Option Committee of the Company’s Board of Directors.

 

1. Option Price

The price at which you may purchase the shares of Common Stock covered by the
Option is [Insert Exercise Price] per share, which is the Fair Market Value of a
share on the date of grant of your Option.

 

2. Term of Option

Your Option expires on [Insert Date 10 years or less from date of grant] (the
“Expiration Date”), unless earlier terminated as provided in paragraph 6 of this
Grant Letter or pursuant to the Plan. Regardless of the provisions of paragraph
6 and the Plan, in no event can your Option be exercised after the Expiration
Date set forth in this paragraph 2.



--------------------------------------------------------------------------------

 

3. Exercisability of Option

(a) Unless it becomes exercisable on an earlier date as provided in paragraph 6
or pursuant to the Plan, your Option will become exercisable in installments as
follows, provided that you remain in continuous service as an employee of the
Company or its Subsidiaries or a director of the Company on such date:

 

PERIOD

 

  

 

NUMBER OF SHARES COMMON STOCK  AS TO

WHICH THE OPTION BECOMES  EXERCISABLE

 

   

Vesting Details

 

        

Final Vesting Date

 

    

(b) To the extent your Option has become exercisable (i.e., vested), you may
exercise the Option to purchase all or any part of the shares subject to the
vested portion of your Option at any time on or before the date the Option
expires or terminates.

 

4. Exercise of Option

You may exercise your Option by giving written notice to the Company of the
number of shares of Common Stock you desire to purchase and paying the option
price for such shares. The notice must be in the form provided by the Company
from time to time (the “Option Exercise Form”), which may be obtained from the
Company’s Controller. The notice must be hand delivered or mailed to the Company
at the address of its executive offices, 810 Seventh Avenue, Suite 3505, New
York, NY 10019; Attention: Controller, or may be provided electronically to the
extent and in the manner provided under procedures adopted by the Company.
Payment of the option price may be made in any manner permitted under paragraph
5. The cash, Common Stock or documentation described in the applicable provision
of paragraph 5 must accompany the Option Exercise Form. Subject to Section 5,
your Option will be deemed exercised on the date the Option Exercise Form (and
payment of the option price) is hand delivered, received by electronic
transmission (if permitted), received by overnight courier, or, if mailed,
postmarked.

 

2



--------------------------------------------------------------------------------

5. Satisfaction of Option Price. Your Option may be exercised by payment of the
option price in cash (including check, bank draft, money order, or wire transfer
to the order of the Company). Unless prohibited by the Committee in its
discretion (at any time prior to completion of the desired Option exercise),
your Option may also be exercised using any of the following methods or a
combination thereof:

(a) Payment of Common Stock. You may satisfy the option price by tendering
shares of Common Stock that you have owned for at least six months or which were
acquired on the open market. For this purpose, the shares of Common Stock so
tendered shall be valued at the closing sales price of the Common Stock on The
Nasdaq Capital Market (or the exchange or market determined by the Committee to
be the primary market for the Common Stock) for the day before the date of
exercise or, if no such sale of Common Stock occurs on such date, the closing
sales price on the nearest trading date before such date. The certificate(s)
evidencing shares tendered in payment of the option price must be duly endorsed
or accompanied by appropriate stock powers. Only stock certificates issued
solely in your name may be tendered to exercise your Option. Fractional shares
may not be tendered in satisfaction of the option price; any portion of the
option price that is in excess of the aggregate value (as determined under this
paragraph 5(a)) of the number of whole shares tendered must be paid in cash. If
a certificate tendered in exercise of the Option evidences more shares than are
required pursuant to the immediately preceding sentence for satisfaction of the
portion of the option price being paid in Common Stock, an appropriate
replacement certificate will be issued to you for the number of excess shares.

(b) Broker-Assisted Cashless Exercise. You may satisfy the option price by
delivering to the Company a copy of irrevocable instructions to a broker
acceptable to the Company to sell shares of Common Stock (or a sufficient
portion of such shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the total option price
and withholding tax obligation resulting from such exercise. The broker must
agree to deposit the entire sale proceeds into a Company-owned account pending
delivery to the Company of the option price and tax withholding amount. Shares
issued under this method of exercise will be issued to the designated brokerage
firm for your account. The ability to use this method of exercise is subject to
the Company’s approval of the broker and of the specific mechanics of exercise.

(c) Net Share Exercise. You may satisfy the option price by delivering to the
Company an Option Exercise Form that directs the Company to withhold a
sufficient number of the shares acquired upon exercise to satisfy the aggregate
option price and tax withholding obligation with respect to the shares as to
which the Option is being exercised. For purposes of this provision, the shares
of Common Stock applied to satisfy the option price and withholding obligation
shall be valued in the same manner as provided under paragraph 5(a).

 

6. Termination of Employment

(a) General. The following special rules apply to your Option in the event of
your death, disability, retirement, or other termination of employment.
Following your employment termination, your Option will be exercisable only with
respect to the number of shares you were entitled to purchase on the date of the
termination of your employment (i.e. vested) and only for the period of time
specified below. The Option shall terminate upon the date of the termination of
your employment with respect to any shares that were not exercisable (i.e., not
vested) as of your employment termination date.

(i) Termination of Employment for Cause. If the Company or a Subsidiary
terminates your employment for Cause, your Option will terminate on the date of
such

 

3



--------------------------------------------------------------------------------

termination of employment. For this purpose, “Cause” shall have the meaning set
forth in your employment agreement in effect with the Company, or in the absence
of such an agreement, shall mean (A) your willful failure to perform the duties
of your employment, (B) your engagement in dishonest conduct, fraud, theft,
embezzlement or gross negligence in connection with the performance of services,
(C) your violation of a material written Company policy, or (D) your commission
of a felony or plea of nolo contendere thereto.

(ii) Resignation. If you resign from the Company or a Subsidiary other than upon
Retirement (as defined below), your Option will terminate 90 days after such
termination of employment.

(iii) Termination Without Cause. If the Company or a Subsidiary terminates your
employment without Cause or if the Subsidiary or division in which you are
employed is sold by the Company, your Option will terminate 90 days after such
termination of employment.

(iv) Death or Disability. If your employment terminates by reason of death or
Disability, your Option will terminate one year after such termination of
employment. For purposes of this provision, “Disability” means that by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, you have been receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company or Subsidiary that employs you.

(v) Retirement. Upon your Retirement from the Company, except as provided in the
next sentence, you may exercise your Option for a period of one year following
your Retirement, but not beyond the term of the Option. If you serve as a
director of the Company immediately following your Retirement, your Option will
terminate one year after the termination of your service as a director, but not
beyond the term of the Option. For purposes of this provision, “Retirement”
means termination of your employment with the Company and its Subsidiaries after
you have attained age 60 and ten years of continuous employment with the Company
and/or its Subsidiaries.

(vi) Dissolution, Liquidation, Merger, or Consolidation of the Company. In the
event that, before the Expiration Date, the Company is dissolved or liquidated,
or is merged, consolidated or otherwise combined with another corporation and is
not the surviving corporation, the Committee may terminate the Option at the
time of the transaction without your consent but only if not less than 15 days
nor more than 90 days prior to such transaction you are notified in writing that
the Option will terminate at the time of the transaction and that you will have
the right, subject to Section 6(a)(viii), to exercise the Option during the 15
day period (or a specified longer period) prior to the transaction (the
“Pre-Transaction Exercise Period”) to the extent hereafter provided. Subject to
Sections 6(a)(i) and (a)(viii), the Option shall be exercisable during the
Pre-Transaction Exercise Period to the extent of all of the shares that are
subject to the Option, irrespective of the provisions of Section 3, unless you
are not an employee of the Company or its Subsidiaries at the commencement of
the Pre-Transaction Exercise Period, in which case this subsection shall not
apply.

 

4



--------------------------------------------------------------------------------

(vii) Change in Control. The Option shall become exercisable as to all shares
upon a “Change in Control” as defined in the Plan which occurs while you are in
the employ of the Company or a Subsidiary (provided the Option has not
previously expired pursuant to Sections 2 or 6).

(viii) Competition. In the event you become employed by, associated in any way
with, or become the beneficial owner of more than 1% of the equity of, any
business which competes, directly or indirectly, with the Company’s business in
any geographical area where the Company then does business, or if you engage in
criminal conduct with respect to the Company, a Subsidiary, or any of their
property, shareholders, employees, officers or directors, or engage in conduct
involving moral turpitude, the Option shall immediately terminate and you shall
have no rights hereunder.

(ix) Acceleration and Adjustments of Exercise Period. The Committee may, in its
discretion, declare all or any portion of your Option immediately exercisable
and/or permit all or any part of your Option to remain exercisable for such
period designated by it after the time when the Option would have otherwise
terminated as provided in the applicable portion of this paragraph 6(a), but not
beyond the Expiration Date of your Option as set forth in paragraph 2 above.

(b) Committee Determinations. The Committee shall have absolute discretion to
make all determinations reserved to it under the Plan or this Grant Letter,
including without limitation the date and circumstances of termination of your
employment, and its determinations shall be final, conclusive and binding upon
you and your beneficiaries.

 

7. Tax Withholding

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state, local or other withholding tax liability. If you exercise your
Option by payment of cash or Common Stock, you can satisfy your withholding
obligation by making a cash payment to the Company of the required amount. In
addition, unless the Committee in its discretion prohibits such method, you may
satisfy your withholding obligation by having the Company retain from the Common
Stock otherwise deliverable to you upon exercise of your Option, shares of
Common Stock having a value equal to the minimum amount of any required tax
withholding with respect to the exercise. If you exercise your Option using the
broker-assisted cashless option exercise method, the Committee may require that
any required tax withholding be retained by the Company from the proceeds of the
sale of your shares. If you exercise your Option using the net share exercise
method, the Committee may require that any required tax withholding be retained
by the Company from the shares acquired upon exercise. If you fail to satisfy
your withholding obligation in a time and manner satisfactory to the Company,
the Company or a Subsidiary shall have the right to withhold the required amount
from your salary or other amounts payable to you.

 

5



--------------------------------------------------------------------------------

Any election to have shares withheld must be made on or before the date you
exercise your Option. A copy of the withholding election form may be obtained
from the Company’s Controller. The election form does not apply to exercises
under the cashless option exercise method or the net share exercise method.
Share withholding is mandatory if you are using the net share method of
exercise.

The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate tax authorities in satisfaction of the
withholding obligations under the tax laws. The total amount of income you
recognize by reason of exercise of the Option will be reported to the tax
authorities in the year in which you recognize income with respect to the
exercise. Whether you owe additional tax will depend on your overall taxable
income for the applicable year and the total tax remitted for that year through
withholding or by estimated payments.

 

8. Administration of the Plan

The Plan is administered by the Committee. The Committee has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and generally to make all other
determinations necessary or advisable for administration of the Plan. All
decisions and acts of the Committee are final and binding on all affected Plan
participants.

 

9. Non-transferability of Option

The Option granted to you by this Grant Letter may be exercised only by you, and
may not be assigned, pledged, or otherwise transferred by you, with the
exception that in the event of your death the Option may be exercised (at any
time prior to its expiration or termination as provided in paragraphs 2 and 6)
by the executor or administrator of your estate or by a person who acquired the
right to exercise your Option by bequest or inheritance or by reason of your
death. All unexercised Option rights shall be cancelled immediately upon any
assignment, pledge or transfer in violation of this paragraph 9.

 

10. Amendment and Adjustments to your Option

The Plan authorizes the Board or the Committee to make amendments and
adjustments to outstanding awards, including the Option granted by this Grant
Letter, in specified circumstances, as provided in the Plan.

 

11. Effect on Other Benefits

Income recognized by you as a result of exercise of the Option will not be
included in the formula for calculating benefits under the Company’s other
benefit plans.

 

12. Regulatory Compliance

Under the Plan, the Company is not required to deliver Common Stock upon
exercise of your Option if such delivery would violate any applicable law or
regulation or stock exchange requirement. If required by law or regulation, the
Company may impose restrictions on your ability to transfer shares received
under the Plan.

 

6



--------------------------------------------------------------------------------

 

13. Data Privacy

By accepting this Option you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its Subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan. By accepting this Option you waive any data privacy rights you may have
with respect to such information. You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Controller;
however any such revocation may adversely affect your ability to participate in
the Plan and to exercise any stock options previously granted under the Plan.

 

14. Consent to Jurisdiction

Your Option and the Plan are governed by the laws of the State of Delaware
without regard to any conflict of law rules. Any dispute arising out of this
Option or the Plan may be resolved only in a state or federal court located
within New York County, New York State, U.S.A. This Option is issued on the
condition that you accept such venue and submit to the personal jurisdiction of
any such court.

 

15. No Right To Continued Employment; No Enlargement of Rights Under Any
Employment Agreement

This Grant Letter shall not confer upon you any right to continued employment
with the Company or any of its Subsidiaries nor shall it interfere, in any way,
with the right of the Company to modify your compensation, duties, and
responsibilities, or the Company’s authority to terminate your employment. This
Option shall not be deemed to enlarge or alter any rights you may have pursuant
to any employment agreement with the Company. In the event of any conflict
between this Grant Letter and any employment or other agreement between you and
the Company, this Grant Letter shall control.

 

16. No Rights as a Shareholder.

The granting of the Option shall not confer upon you any rights as an owner of
shares of Common Stock, unless and until you exercise the Option and the Company
issues you shares of Common Stock.

 

17. Acceptance of Terms and Conditions

By signing this Grant Letter, you irrevocably agree to and accept the terms and
conditions of the Option as set forth or incorporated by reference into this
Grant Letter and the terms and conditions of the Plan applicable to the Option.

 

7



--------------------------------------------------------------------------------

 

18. Entire Agreement

This Grant Letter embodies the entire agreement of the parties hereto respecting
the matters within its scope. This Grant Letter supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bear upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Grant Letter, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

If you have any questions regarding your Option or would like to obtain
additional information about the Plan or its administration, please contact the
Company’s Controller, Delcath Systems, Inc., 810 Seventh Avenue, Suite 3505, New
York, NY 10019 (telephone (212) 489-2100).

This Grant Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.

 

Very truly yours,

 

Eamonn P. Hobbs, President

and Chief Executive Officer

 

Acknowledged and Agreed             , 2010

                                                 

                    (signature)

Name                                                      

                (print)

 

8